EXHIBIT 10.13


SUMMARY SHEET FOR DIRECTOR FEES

The Chairman of the Board receives an annual retainer of $145,200 for services
performed as such including meeting fees. The other directors who were not
employees of IntriCon Corporation (the “Company”) receive an annual retainer of
$24,000 plus $800 per Board or Committee meeting attended on a particular day
and $400 for each additional Board or Committee meeting attended on the same
day, except for meetings of the Nominating and Corporate Governance Committee,
where no per meeting compensation is received. The Chairman of the Audit
Committee receives an additional $2,000 per meeting for his services as such. In
2005, Mr. Masucci will also receive $50,000 for services associated with
assisting with the sale of the Company’s discontinued burners and component
operation. Under the Company’s Non-Employee Directors Stock Option Plan,
directors who are not employees of the Company or any of its subsidiaries
receive an automatic one-time grant of an option to acquire 5,000 Common Shares
of the Company upon their initial election or appointment to the Board of
Directors and are also eligible to receive discretionary grants.

















--------------------------------------------------------------------------------